PER CURIAM.
This is an appeal from the imposition of sentence following convictions of robbery and assault with a deadly weapon. We affirm.
Appellant’s sole assertion of error is that the district judge abused his discretion in imposing sentences of twelve years for robbery and five years for assault, the sentences to run concurrently. Appellant was found guilty of an armed robbery of a convenience store during which he utilized a weapon in attempting to hold a person as a hostage. In imposing sentence, the trial judge considered, among other matters, the circumstances of the offense, appellant’s past criminal record, and refused to accept defendant-appellant’s argument that he was intoxicated at the time of the offense. We find no abuse of discretion and the conviction and sentences are affirmed.